Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022 has been considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Paul Bowen on 10/19/2021

Replace the title of the invention with the following: 
METHOD AND APPARATUS WITH DEFORMABLE BODY ENGAGING PORTION AND GAME CONTROLLER ATTACHMENT PORTION

Amendment to claims:
In claim 9
	Line 8, replace the word “rattach” with --attach--.

In claim 13
	Line 14, replace the phrase “plane, , the” with --plane, the--.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Double Patenting
The Terminal Disclaimer filed on 9/29/21 is approved. The Double Patenting Rejection is withdrawn.

Prior Art
The closest prior art Feldman (US 2008/0146336) discloses an apparatus (Figs. 1-9, 11-12) comprising:
a ring-shaped portion at least a part of which is elastically deformable (In the embodiment of Figs. 1-3, Rings 87 and 89 are compressible rings and thus elastically deformable; paragraphs 36-38. Figs. 6-12 are alternative embodiment of an effector of the device of Fig. 5; see paragraphs 14-21. Each embodiment also comprises an elastically ring. For example, compressible ring 24 in Fig.6, paragraph 57; compressible/elastically deformable ring/spring 30 in Fig. 7, paragraph 60; ring/spring 36 in Fig. 8.); 
a detector configured to detect deformation of the ring-shaped portion (Detector/force sensor 130 in Figs. 3-4 detects the deformation of the rings as the ring compresses when the bars 71, 73 move, paragraphs 36-42. In Fig. 5, which includes the embodiments of Figs. 6-12, a detector/force sensor 130 detects deformation of the reign shaped as the bars 122, 124 move, paragraphs 52-53); and 

an attachment portion to which a game controller is attachable (controller ports 62 in Fig. 1 and 112 in Fig. 5, paragraphs 89 for controller 150);
 a terminal for electrical connection with the game controller (As illustrated in Figs. 1 and 5, terminal is illustrated for the controller to electronically connect controller and at least to circuit board 160. In addition the controller is electronically connected as the controller is inserted into the controller ports 62, 112 in order to transmit signals from force sensors and input device, paragraphs 89, 92);  
a transmitter configured to transmit data regarding a detection result of the detector to the game controller through the terminal (transmit signals from force sensors and input device, paragraphs 89, 92); and
a housing on which the attachment portion is positioned, at least a part of the housing extending radially outside the ring shaped portion (50 in Fig. 1).

Regarding claim 1, Feldman fails to teach that the ring-shaped portion including at least one body engaging portion configured to engage with a body portion of a user's body, the ring-shaped portion forming a ring having a central axis, the ring-shaped portion having a part that is elastically deformable in a radial direction relative to the central axis due to application of a radial force applied to the ring-shaped portion and the game controller is attachable in an attachment direction that is transverse to the central axis.

Regarding claim 9, although Feldman teaches a deformable portion (In the embodiment of Figs. 1-3, Rings 87 and 89 are compressible rings and thus deformable; paragraphs 36-38. Figs. 6-12 are alternative embodiment of an effector of the device of Fig. 5; see paragraphs 14-21. Each embodiment also comprises an elastically/deformable ring. For example, compressible ring 24 in Fig.6, paragraph 57; compressible/elastically deformable ring/spring 30 in Fig. 7, paragraph 60; ring/spring 36 in Fig. 8.); Feldman fails to teach a deformable portion having at least one body engaging portion configured to engage with a body portion of the of a user’s body, the deformable portion having at least a part that is elastically deformable within a flexing plane.

Regarding claim 13, Feldman fails to teach the deformable portion and the main portion form a ring with a central axis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/Primary Examiner, Art Unit 3715